November 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         JAMES E. WHITTAKER, Appellant

NO. 14-11-00725-CR                      V.

                            U.S. MAIL SERVICE, Appellee
                               ____________________

      Today the Court heard its own motion to dismiss this appeal for want of
jurisdiction. Having considered the motion and found it meritorious, we order the appeal
DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JAMES
E. WHITTAKER.
      We further order this decision certified below for observance.